EAR'D ALL, C. J.,
delivered the opinion of the court.
All the material questions arising upon this record were considered and decided in the case of Barber vs. The Statg, at the present term, with the exception that the indictment in this caséis not subject to the same objections.
This indictment is for an unlawful imprisonment, and as drawn in conformity to section 43, chapter 3 of an act to provide for the punishment of crimes, &c., approved Aug. 6, 1868, and charges an offence under that law.
For reasons given in the opinion of the court in Barber vs. The State, where precisely the same questions arose upon the trial, it is considered that there was error in the proceedings and judgment'in this ease, and the judgment must be reversed and a new trial granted.